RENDERED: DECEMBER 11, 2020; 10:00 A.M.
                 NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                 Court of Appeals

                      NO. 2019-CA-1772-ME

MICHA KYLE WILLIAMS                                 APPELLANT


           APPEAL FROM HARDIN CIRCUIT COURT
v.        HONORABLE PAMELA ADDINGTON, JUDGE
                ACTION NO. 19-D-00624-001


LISA CALEY WILLIAMS                                  APPELLEE

                             AND


                      NO. 2019-CA-1773-ME

MICHA KYLE WILLIAMS                                 APPELLANT


           APPEAL FROM HARDIN CIRCUIT COURT
v.        HONORABLE PAMELA ADDINGTON, JUDGE
                ACTION NO. 19-D-00627-001


JOSHUA JEAN WILLIAMS                                 APPELLEE

                             AND
                      NO. 2019-CA-1775-ME

MICHA KYLE WILLIAMS                               APPELLANT


            APPEAL FROM HARDIN CIRCUIT COURT
v.         HONORABLE PAMELA ADDINGTON, JUDGE
                 ACTION NO. 19-D-00628-001


JANICE MARGARETTA WILLIAMS                         APPELLEE

                             AND


                      NO. 2019-CA-1777-ME

MICHA KYLE WILLIAMS                               APPELLANT


            APPEAL FROM HARDIN CIRCUIT COURT
v.         HONORABLE PAMELA ADDINGTON, JUDGE
                 ACTION NO. 16-D-00364-006


HARLEY JOANN WILLIAMS                              APPELLEE



                           OPINION
                          AFFIRMING

                         ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.




                              -2-
LAMBERT, JUDGE: Micha Kyle Williams appeals from the domestic violence

orders entered on October 28, 2019, by the Hardin Circuit Court. The appellees

are Micha’s ex-sister-in-law, brother, mother, and ex-wife, respectively.1 We

affirm.

               The incident leading to these actions occurred on October 10, 2019.

Janice’s affidavit, on her petition/motion for order of protection, described Micha’s

behavior on that date:

               I confronted Micha about his drinking. He became angry
               and went in to put the kids to bed. B[.W.] wasn’t
               cooperating, so Micha was aggravated. He let out the
               front door, saying he wasn’t welcome. I heard what
               sounded like someone tap[p]ing on the glass sliding door.
               My husband, Randy, said there were gun shots. I heard
               Micha speed out the driveway. Randy went out to check
               and he found Josh’s (our youngest son[‘s]) dog dead.
               I’m concerned Micha isn’t acting himself. He takes
               medication and he stated it wasn’t working.

The petitions filed by Lisa, Joshua, and Harley included similar allegations. Lisa

and Joshua further alleged that Micha had threatened to harm their other dogs (and

had sent them text messages to that effect), that Micha had killed a neighbor’s dog

the previous year, and that he was “currently on probation for wanton

endangerment” and was not permitted to carry a gun. Harley’s affidavit contained




1
  Because all the parties share a surname, we shall refer to them by their first names. The minor
children will be referred to by their initials.

                                               -3-
the additional information that her daughter (C.W.) was at Janice’s house when the

incident occurred.

             A hearing was held in the Hardin Circuit Court on October 21, 2019,

and all parties testified. Appellees repeated their allegations against Micha and

offered exhibits of the text messages sent from Micha to them. Janice and her

husband testified that the dog had been shot multiple times through the shed door.

Micha defended his actions as self-protection. He testified that the dog had

attacked him, causing him to shoot it. He offered photos of the alleged injury to

his hand; he stated that he did not seek medical treatment for what he described as

“puncture wounds.” The record also contained Micha’s “Kentucky criminal and

protective order history” pursuant to Kentucky Revised Statute (KRS)

403.735(1)(a) for the circuit court’s consideration.

             At the hearing’s conclusion, the parties or their counsel (Micha,

Janice, and Harley were represented, Joshua and Lisa appeared pro se) made

closing statements. Thereafter, the circuit court (for approximately twenty-four

minutes) made detailed findings of fact on the record. The circuit court made a

number of written notations on the docket sheet. The DVOs were entered the

following week.

             Another hearing was held on November 18, 2019, for the court to hear

arguments and rule on Micha’s motion to alter, amend, or vacate. This motion was


                                         -4-
denied, and Micha filed his notices of appeal on November 27 of that same year.

These matters were consolidated on February 19, 2020.

            We begin our analysis by stating the standard of reviewing the

propriety of a domestic violence order:

                   “Domestic violence and abuse” is defined as
            “physical injury, serious physical injury, stalking, sexual
            abuse, assault, or the infliction of fear of imminent
            physical injury, serious physical injury, sexual abuse, or
            assault between family members or members of an
            unmarried couple[.]” Kentucky Revised Statutes (KRS)
            403.720(1). “Any family member or any member of an
            unmarried couple may file for and receive protection . . .
            from domestic violence and abuse[.]” KRS 403.750(1).
            “Following a hearing . . . if a court finds by a
            preponderance of the evidence that domestic violence
            and abuse has occurred and may again occur, the court
            may issue a domestic violence order[.]” KRS
            403.740(1). “Our review in this Court is not whether we
            would have decided the case differently, but rather
            whether the trial court’s findings were clearly erroneous
            or an abuse of discretion.” Gibson v. Campbell-Marletta,
            503 S.W.3d 186, 190 (Ky. App. 2016).

Clark v. Parrett, 559 S.W.3d 872, 875 (Ky. App. 2018) (emphasis added). “The

preponderance of the evidence standard is met when sufficient evidence establishes

that the alleged victim ‘was more likely than not to have been a victim of domestic

violence.’ Commonwealth v. Anderson, 934 S.W.2d 276, 278 (Ky. 1996).” Baird

v. Baird, 234 S.W.3d 385, 387 (Ky. App. 2007).




                                          -5-
             With these standards in mind, we address Micha’s contention that

there is insufficient evidence to support the finding that domestic violence had

occurred and was likely to occur again. KRS 403.740(1).

             We disagree with Micha. Here the circuit court considered the

testimony of the witnesses, the evidence submitted by all parties, and Micha’s

involvement with the court system. The circuit court stated on the record that,

although the evidence presented was “a close call” and “a difficult case on a

number of levels,” it was not convinced that Micha’s version of events was

truthful. The court surmised that claiming self-defense was an “easy story for

[Micha] to concoct after he had time to reflect on what he had done.”

             The circuit court was in the best position to judge the credibility of the

witnesses and make the determination that the statutory definitions were met.

Clark, 559 S.W.3d at 875. We shall not disturb those findings.

             The orders of the Hardin Circuit Court are affirmed.

             ALL CONCUR.




                                         -6-
BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE
                           HARLEY JOANN WILLIAMS:
Matthew Eliot Durham
Elizabethtown, Kentucky    Dawn Logsdon Johnson
                           Radcliff, Kentucky

                           NO BRIEF FOR APPELLEES LISA
                           WILLIAMS, JOSHUA WILLIAMS,
                           OR JANICE WILLIAMS




                          -7-